This cause is before the court upon relator’s filing of a certified copy of an order of the United States Securities and Exchange Commission entered on June 8, 2010, in In re Lapine, case No. 3-13926. Respondent filed a response to the show cause order issued by this court, and relator filed a reply. On September 28, 2010, the court ordered the parties to file briefs on the following question:
1. Whether the Supreme Court Rules for the Government of the Bar of Ohio require that “another jurisdiction” imposing discipline upon an attorney require affirmative findings of misconduct, comparable to those required by Gov.Bar R. V(6)(J) and V(ll)(A)(3)(c), before reciprocal discipline may be imposed pursuant to Gov.Bar R. (V)(11)(F).
Upon further consideration, the court orders the briefing of the following additional questions:
2. Whether the SEC is a “jurisdiction” within the meaning of Gov.Bar R. V(11)(F) for purposes of imposing reciprocal discipline.
3. If so, has the respondent been disciplined by the SEC as a reciprocal authority such that this court should impose reciprocal discipline pursuant to Gov.Bar R. V(11)(F)?
Both briefs shall be filed on or before October 18, 2010. All documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. Responsive briefs shall not be filed, and the Clerk’s office shall refuse to file and responsive briefs or requests for extension of time.